DECISION
This matter is before the court on Defendant's Motion to Dismiss (Motion), filed June 1, 2010. Plaintiff's response (Response) was filed August 19, 2010. Defendant's Reply to Response to Motions to Dismiss (Reply) was filed August 23, 2010.
Defendant alleges that for the tax years 2007-08 and 2008-09 Plaintiff "did not pay the taxes imposed in those years, plaintiff did not own the Property at any time relevant to those tax years, and plaintiff has never had any interest in the Property that obligated plaintiff to pay the taxes imposed in those years." (Def's Reply at 1.) In his Response, Plaintiff states that he "purchased the condominium" (subject property) on August 24, 2009. (Ptf's Resp at 1.) Plaintiff does not meet the statutory requirements ORS 305.275.1
ORS 305.275(1) provides in pertinent part that "[a]ny person may appeal under this section to the magistrate division of the Oregon Tax Court, as provided in ORS 305.280 and 305.560, if all of the following criteria are met:
"* * * *
"(b) The act, omission order or determination must affect the property of the person making the appeal or property for which the person making the appeal holds an interest that obligates the person to pay taxes imposed on the property." *Page 2 
For tax year 2007-08 and 2008-09, Plaintiff did not own the subject property and had no interest in the subject property that obligated Plaintiff "to pay taxes imposed on the property." Plaintiff's ownership interest vested on his date of purchase in August 2009. Plaintiff admits that the prior owner paid the subject property's 2007-08 and 2008-09 property taxes. (Ptf's Resp at 2.) Plaintiff alleges that the "unpaid property taxes were a factor in the price" (id.) he paid for the subject property but fails to provide any evidence supporting the allegation that he had an obligation to pay those taxes as required by the statute.
Plaintiff's Complaint includes the tax year 2009-10 among those years he appealed. (Ptf's Comp at sec 1.) Plaintiff's Response states that he appealed the subject property's 2009-10 real market value to the Board of Property Tax Appeals and is "satisfied with the value found by the board." (Ptf's Resp at 1.) There is no justiciable issue before the court for tax year 2009-10. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant's Motion to Dismiss (Motion) Plaintiff's appeal for tax years 2007-08, 2008-09, and 2009-10 is granted.
Dated this ___day of September 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This document was signed by Magistrate Jill A. Tanner on September 20, 2010. The Court filed and entered this document on September 20, 2010.
1 References to the Oregon Revised Statutes (ORS) are to year 2007.